UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 18, 2014 GenCorp Inc. (Exact name of registrant as specified in its charter) Delaware 1-01520 34-0244000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2001 Aerojet Road, Rancho Cordova, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (916) 355-4000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 18, 2014, David A. Lorber resigned from his position as a member of the board of directors of GenCorp Inc. (the “Company”), effective December 31, 2014.Mr. Lorber’s resignation was not the result of any disagreement related to any matter involving the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. December 22, 2014 GENCORP INC. By: /s/ Kathleen E. Redd Name: Kathleen E. Redd Title: Vice President, Chief Financial Officer and Assistant Secretary
